UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 12, 2010 FIRST SOLAR, INC. (Exact name of registrant as specified in its charter) Delaware 001-33156 20-4623678 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 350 West Washington Street Suite600 Tempe, Arizona 85281 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (602)414-9300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On July 12, 2010, First Solar issued a press release announcing completion of the acquisition of NextLight Renewable Power, LLC. A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. The merger agreement governing such acquisition was filed as Exhibit 2.1 to the Current Report on Form 8-K filed by First Solar on April 28, 2010. Item9.01. Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release of First Solar dated July 12, 2010. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST SOLAR, INC. Date: July 12, 2010 By: /s/ Mary Beth Gustafsson Name: Mary Beth Gustafsson Title: Executive Vice President, General Counsel and Secretary
